Detailed Action




Claims 1-17 and 21-23 were pending in this application, claims 18-20 having been cancelled previously in response to a restriction requirement.
Claims 1, 4-5, 7, 10, 15-17, 21 and 23 have been amended.
Claim 9 has been cancelled.
Claims 1-8, 10-17 and 21-23 remain pending and are presented for examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Examiner’s Note
Applicant is encouraged to consider amending the claimed invention, in light of the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for being indefinite as indicated below, under the After Final Consideration Pilot (AFCP) 2.0 program.  While the claimed invention as currently amended has been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for being indefinite, the claimed invention conceivably could be amended such that the substance of the claimed invention would not change in scope materially, and so may be allowable through the AFCP process.  


Response to Amendment
The amended disclosure is acknowledged, and the objection as to informalities is withdrawn.
Amended claim 15 is acknowledged, and the objection as to informalities is withdrawn.
Amended claims 4, 9 and 23 are acknowledged, and the rejection of claims 4-5, 9 and 23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for being indefinite is withdrawn.


Response to Arguments
Applicant’s arguments with respect to claims 1-8, 10-17 and 21-23 have been considered, but are moot because the new ground of rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for being indefinite does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-17 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, 10 and 21, and therefore respective dependent claims 2-8, 11-17 and 22-23, include claim limitations that lack antecedent basis, rendering applicant’s original intent uncertain as to what must have been meant.  Claims 1 and 21 include the claim limitation “a second packet dropping indicator” (claim 1 lns. 8-9; claim 21 ln. 12), but then claims 1 and 21 speak in terms of “the second first packet dropping sensitivity indicator” (claim 1 lns. 17-18, ln. 22; claim 21 lns. 20-21, lns. 25-26).  Applicant’s original intent is uncertain as to whether antecedent basis was intended to be established by “a second packet dropping indicator” for the two subsequent mentions of “the second first packet dropping sensitivity indicator” given that “second first packet” is not the same as “second packet” and “dropping sensitivity indicator” is not necessarily the same as “dropping indicator.”  Furthermore, independent claim 10 seems to lack the antecedent basis established in parallel independent claims 1 and 21, as if an entire clause was left out of claim 10 that was included in 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-5448.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For answers to questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (from USA or Canada) or 571-272-1000.
/LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448                                                                                                                                                                                                        




/Timothy Sowa/
Examiner, Art Unit 2448